DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/2/22 has been entered and fully considered.
Claims 1-20, 22 remain pending. 
The previous 35 USC 112(f) interpretation has been withdrawn due to the amendments. 

Terminal Disclaimer
The terminal disclaimer filed on 2/1/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10738269, 10570359, 10125341, 9932549, and 10927334 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pgs. 1-10, filed 2/2/22, with respect to the pending claims have been fully considered and are persuasive.  The rejections of 10/1/21 has been withdrawn. 

Allowable Subject Matter
Claims 1-20, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claim 1 is that the prior art does not teach or fairly suggest an algal growth system comprising a flexible sheet material that is movably mounted on a first frame in a first mounted . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        



/William H. Beisner/Primary Examiner, Art Unit 1799